                Case 1:19-cv-11498-VEC Document 15 Filed 05/15/20 Page 1 of 2




                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIELMO, on behalf of himself and
all others similarly situated,
             Plaintiff,

                        v.                                              CASE NO.: 1:19-cv-11498
VEJA NORTH AMERICA INC.,


             Defendant.
                                                                   /

                                           JOINT STIPULATION OF DISMISSAL


                    IT IS HEREBY STIPULATED AND AGREED by and between all parties that

 whereas no party hereto is an infant, incompetent person for whom a committee has been

 appointed or conservatee, and no person not a party has an interest in the subject matter of the

 action, that this action is               dismissed with prejudice and without costs to either party pursuant

 to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

 Dated: May 15, 2020

   For Plaintiff Joseph Guglielmo                                For Defendant Veja North America, Inc.




   David Paul Force                                               Michael Hugh Gibson
   Stein Saks, PLLC                                               Duane Morris LLP
   285 Passaic Street                                             230 Park Ave suite 1130
   Hackensack, NJ 07601                                           New York, NY 10169
   Ph: 201-282-6500                                               Ph: 212-404-8726
   dforce@steinsakslegal.com                                      mhgibson@duanemorris.com




H:\Michael Gibson\Pleadings\Veja Fair\JSOD guglielmo Veja.docx
                Case 1:19-cv-11498-VEC Document 15 Filed 05/15/20 Page 2 of 2




                                                   CERTIFICATE OF SERVICE

             I certify that on May 15, 2020, a copy of the foregoing was filed electronically in the ECF

 system. Notice of this filing will be sent to the parties of record by operation of the        Court’s

 electronic filing system. Parties may access this filing through the Court’s system.

                                                                 /s/ David Paul Force
                                                                 David Paul Force
                                                                 Stein Saks, PLLC
                                                                 285 Passaic Street
                                                                 Hackensack, NJ 07601
                                                                 Attorneys for Plaintiff




H:\Michael Gibson\Pleadings\Veja Fair\JSOD guglielmo Veja.docx
